United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20914 OHIO VALLEY BANC CORP. (Exact Name of Small Business Issuer as Specified in its Charter) Ohio 31-1359191 (State of Incorporation) (I.R.S. Employer Identification No.) 420 Third Avenue Gallipolis, Ohio (Address of Principal Executive Offices) (ZIP Code) (740) 446-2631 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of common shares of the registrant outstanding as of August 8, 2011 was 4,000,056. OHIO VALLEY BANC CORP. Explanatory Note The sole purpose of this amendment to our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, originally filed with the Securities and Exchange Commission on August9, 2011, is to furnish Exhibit 101 to the Form 10-Q which contains the XBRL (eXtensible Business Reporting Language) Interactive Data File for the financial statements and notes included in Part 1, Item 1 of the Form 10-Q. As permitted by Rule 405(a)(2)(ii) of Regulation S-T, Exhibit 101 was required to be furnished by amendment within 30 days of the original filing date of the Form 10-Q. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above. This amendment does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the Interactive Data File on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. EXHIBIT INDEX The following exhibits are included in this Form 10-Q or are incorporated by reference as noted in the following table: Exhibit Number Exhibit Description 3(a) Amended Articles of Incorporation of Ohio Valley (reflects amendments through April 7, 1999) [for SEC reporting compliance only - - not filed with the Ohio Secretary of State].Incorporated herein by reference to Exhibit 3(a) to Ohio Valley’s Annual Report on Form 10-K for fiscalyear ended December 31, 2007 (SEC File No. 0-20914). 3(b) Code of Regulations of Ohio Valley (as amended by the shareholders on May 12, 2010): Incorporated herein by reference to Exhibit 3(b) to Ohio Valley’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010 (SEC File No. 0-20914). 4 Agreement to furnish instruments and agreements defining rights of holders of long-term debt: Incorporated herein by reference to Exhibit 4 to Ohio Valley’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 (SEC File No. 0-20914). Rule 13a-14(a)/15d-14(a) Certification (Principal Executive Officer):Incorporated herein by reference to Exhibit 31.1 to Ohio Valley’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 (SEC File No. 0-20914). Rule 13a-14(a)/15d-14(a) Certification (Principal Financial Officer):Incorporated herein by reference to Exhibit 31.2 to Ohio Valley’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 (SEC File No. 0-20914). 32 Section 1350 Certifications (Principal Executive Officer and Principal Accounting Officer): Incorporated herein by reference to Exhibit 32 to Ohio Valley’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 (SEC File No. 0-20914). 101.INS XBRL Instance Document: Filed herewith. 101.SCH XBRL Taxonomy Extension: Filed herewith. 101.CAL XBRL Extension Calculation Linkbase: Filed herewith. 101.LAB XBRL Extension Label Linkbase: Filed herewith. 101.PRE XBRL Presentation Linkbase: Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OHIO VALLEY BANC CORP. Date: September 2, 2011 By: /s/Jeffrey E. Smith Jeffrey E. Smith Chairman and Chief Executive Officer Date: September 2, 2011 By: /s/Scott W. Shockey Scott W. Shockey Vice President and Chief Financial Officer
